239 S.W.3d 140 (2007)
STATE of Missouri, Respondent,
v.
Jonathan CREWS, Appellant.
No. ED 89124.
Missouri Court of Appeals, Eastern District, Division Two.
November 20, 2007.
Matthew Michael Ward, Columbia, MO, for appellant.
Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before LAWRENCE E. MOONEY, P.J., BOOKER T. SHAW, J., and NANNETTE A. BAKER, J.

ORDER
PER CURIAM.
Jonathan Crews ("Defendant") appeals from a judgment of the Circuit Court of St. Francois County entered after a jury convicted him of committing violence against a correctional employee in violation of Section 217.385.
In Defendant's only point on appeal, Defendant claims that the trial court erred in allowing testimony regarding another inmate's injuries which were alleged to have resulted from an altercation with Defendant. Defendant claims admission of the testimony violated his right to due process in that, the testimony was irrelevant to the charged offense. Defendant concedes that his claim of error was not properly preserved for review and he requests this court to review for plain error pursuant to Rule 30.20[1].
We have reviewed the briefs of the parties and the record on appeal and find the claim of error to be without merit. No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 30.25(b).
NOTES
[1]  All rule references are to Mo. Rules Crim. P. 2004, unless otherwise indicated.